GRAY, J.
No briefs have been filed by either party, and this case is here on the record, which discloses the following facts: In February, 1909, the prosecuting attorney of Texas county filed an information before S. J. Trail, a justice of the peace of Jackson township in said county, charging the defendant with the offense of obtaining from one S. G. Stewart property of the value of $4.50, by false pretenses and representations. The representations, as disclosed by the information, were, that the defendant presented to Stewart a 'check for the above amount purporting to be drawn by the defendant on the People’s Bank of Licking, Missouri; that the defendant falsely and fraudulently, and for the purpose of cheating and defrauding Stewart, represented that he had the money in the bank with which to pay said check on presentation, and that these statements were false and known to be false by the defendant at the time he made the same.
The defendant appeared, applied for and obtained a change of venue from Justice Trail, and the cause was sent to Justice McBride, where it was tried before a jury, resulting in a verdict of guilty, from which the defendant appealed to the circuit court. In the circuit court, the defendant was again tried before a jury and convicted, and his punishment assessed at a fine of $10. From this judgment, and after an unsuccessful effort to procure a new trial, the defendant appealed and was given one hundred and twenty days in which to file a bill of exceptions. The appeal was taken to the St. Louis Court of Appeals, and by that court transferred to this court.
The certificate of the clerk to the transcript shows that no bill of exceptions was ever filed, and for that reason matters of exception are not before this court for review. We have examined the information, together with the affidavit upon which it was based, and also the other records made in the case, and find the
*412same to be regular, and so far as we can ascertain, the rights of the defendant were properly guarded by the trial court, and its judgment will be affirmed.
All concur.